Exhibit 10.5

EXECUTION VERSION

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

This FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is dated as
of May 1, 2013, among THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
Collateral Agent (in such capacity, with its successors and assigns, the “First
Priority Representative”) for the First Priority Secured Parties, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity, with its
successors and assigns, the “Second Priority Representative”) for the Second
Priority Secured Parties, ST. LOUIS POST-DISPATCH LLC (“STL Post-Dispatch”),
PULITZER INC. (“Pulitzer,” and together with STL Post-Dispatch, the “Obligors”),
and each of the other Loan Parties. Unless otherwise indicated, capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided such terms in the Intercreditor Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the First Priority Representative, the Second Priority Representative,
the Obligors, and the Loan Parties are parties to an Intercreditor Agreement,
dated as of January 30, 2012 (as amended, restated, modified and/or supplemented
to, but not including, the date hereof, the “Intercreditor Agreement”);

WHEREAS, the Obligors intend on the date hereof to refinance in full and replace
the Existing First Priority Agreement with the proceeds of Permitted Pulitzer
Debt Refinancing Indebtedness (as defined in the Second Priority Term Loan
Agreement) pursuant to a Note Agreement, dated as of May 1, 2013, by and among
St. Louis Post-Dispatch LLC, Pulitzer Inc. and the purchasers of the notes named
therein (as amended, restated, modified and/or supplemented from time to time,
the “New Pulitzer Note Agreement”);

WHEREAS, the parties hereto have agreed, subject to the terms and conditions of
this Amendment, and for the good and valuable consideration provided herein, to
amend the Intercreditor Agreement to, among other things, establish and confirm
that the indebtedness issued under the New Pulitzer Note Agreement constitutes
First Priority Obligations under the Intercreditor Agreement;

NOW, THEREFORE, it is agreed:

SECTION 1. Amendments to the Intercreditor Agreement.

(a) The second “WHEREAS” clause of the recitals of the Intercreditor Agreement
is hereby amended to replace the defined term “Notes” with the defined term
“Existing First Priority Agreement Notes”.

(b) The recitals of the Intercreditor Agreement are hereby further amended to
insert the following new “WHEREAS” clause as the fourth “WHEREAS” clause
thereof:

“WHEREAS, on May 1, 2013 the Borrower and Pulitzer Inc. (“Pulitzer”) refinanced
in full and replaced the Existing First Priority Agreement and the Existing
First Priority Agreement Notes with the proceeds of Permitted Pulitzer Debt
Refinancing Indebtedness (as defined in the Second Priority Term Loan Agreement)
pursuant to the New Pulitzer Note Agreement (as defined below);”



--------------------------------------------------------------------------------

(c) The recitals of the Intercreditor Agreement are hereby further amended by
amending and restating the former fourth “WHEREAS” clause (which begins with the
words “WHEREAS, the Borrower is the obligor”) in its entirety as follows:

“WHEREAS, the Borrower and Pulitzer are the obligors, and the other Loan Parties
are the guarantors, of the First Priority Obligations and the Loan Parties have
granted to the First Priority Representative security interests in the Common
Collateral as security for payment and performance of the First Priority
Obligations;”

(d) The recitals of the Intercreditor Agreement are hereby further amended by
replacing the term “Existing First Priority Agreement” in the last “WHEREAS”
clause with the term “First Priority Agreement”.

(e) Section 1.1 of the Intercreditor Agreement is hereby amended by adding the
following defined terms in Section 1.1 in appropriate alphabetical order:

“Existing First Priority Agreement Notes” has the meaning set forth in the
recitals to this Agreement.

“Existing First Priority Documents” means the Existing First Priority Agreement,
the Existing First Priority Agreement Notes, the “Collateral Documents” (as
defined in the Existing First Priority Agreement), the “Guaranty Agreement” (as
defined in the Existing First Priority Agreement) and the “Subsidiary Guaranty
Agreement” (as defined in the Existing First Priority Agreement).

“New Pulitzer Note Agreement” means the Note Agreement, dated as of May 1, 2013,
by and among the Borrower, Pulitzer and the purchasers of the notes named
therein.

(f) Section 1.1 of the Intercreditor Agreement is hereby further amended by
replacing each of the two instances of the term “Existing First Priority
Agreement” in the definition of “First Priority Agreement” with the term “New
Pulitzer Note Agreement”.

(g) Section 1.1 of the Intercreditor Agreement is hereby further amended by
replacing each of the four instances of the term “Existing First Priority
Agreement” in the definition of “First Priority Obligations” with the term “New
Pulitzer Note Agreement”.

(h) Section 1.1 of the Intercreditor Agreement is hereby further amended by
replacing the term “Existing First Priority Agreement” in the definition of
“First Priority Security Documents” with the term “New Pulitzer Note Agreement”.

 

-2-



--------------------------------------------------------------------------------

(i) Section 1.1 of the Intercreditor Agreement is hereby amended by deleting the
defined term “Maximum First Priority Amount” in its entirety and replacing it
with the following defined term:

“Maximum First Priority Amount” means $94,000,000 minus the aggregate amount
(without duplication) of all payments of principal of (x) the Notes (which, for
the avoidance of doubt, shall not include any payments of the Existing First
Priority Agreement Notes) and (y) any other Permitted Pulitzer Debt Refinancing
Indebtedness. For the avoidance of doubt, the amount of any DIP Financing shall
not be included for purposes of determining the “Maximum First Priority Amount.”

(j) Section 1.1 of the Intercreditor Agreement is hereby amended by deleting the
defined term “Notes” in its entirety and replacing it with the following defined
term:

“Notes” means any of the notes delivered pursuant to any provision of the New
Pulitzer Note Agreement and each note delivered in substitution or exchange for
any other note pursuant to any such provision.

(k) Section 2.3 of the Intercreditor Agreement is hereby amended by replacing
(x) the words “the Borrower’s” in clause (i) of the first proviso of clause
(c) thereof with the word “Pulitzer’s” and (y) the word “Borrower” in clause
(i)(y) of the first proviso of clause (c) thereof with the word “Pulitzer”.

(l) Section 3.2 of the Intercreditor Agreement is hereby amended by replacing
the phrase “and the Borrower” in the first proviso thereof with the phrase, “,
the Borrower and Pulitzer”.

(m) Section 3.2 of the Intercreditor Agreement is hereby further amended by
replacing the term “Existing First Priority Agreement” in the parenthetical in
clause (i) of the second proviso thereof with the term “New Pulitzer Note
Agreement”.

SECTION 2. Miscellaneous Provisions

(a) Each party hereto acknowledges and agrees that the Intercreditor Agreement
(as modified hereby) and all agreements and obligations thereunder, are valid
and enforceable against such Person in every respect and all of the terms and
conditions thereof are legally binding upon such Person, and the Second Priority
Secured Parties and the Loan Parties reaffirm the priorities set forth in
Section 2 of the Intercreditor Agreement.

(b) Each party hereto acknowledges and agrees that the First Priority
Representative hereunder is the “First Priority Representative” for purposes of
the Intercreditor Agreement as of the date hereof.

(c) Each party hereto acknowledges and agrees that the First Priority
Obligations Payment Date has not occurred as of the date hereof.

 

-3-



--------------------------------------------------------------------------------

(d) The Second Priority Secured Parties and the Loan Parties acknowledge and
agree that the aggregate principal amount of the Notes outstanding on the date
hereof (after giving effect to the transactions contemplated to occur on the
date hereof) under the First Priority Agreement does not exceed the Maximum
First Priority Amount (as amended herein).

(e) The Second Priority Secured Parties and the Loan Parties acknowledge and
agree that a memorandum of Intercreditor Agreement or any other document setting
forth the effect of the Intercreditor Agreement may be recorded to evidence the
priorities set forth in the Intercreditor Agreement by any party hereto in any
jurisdiction, including in connection with the execution, delivery, and
recordation of deeds of trust, mortgages, deeds, and similar instruments for
real property comprising Common Collateral.

(f) This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Intercreditor
Agreement.

(g) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument.

(h) THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH
JURISDICTION. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

(i) From and after the date hereof, all references to the Intercreditor
Agreement shall be deemed to be references to the Intercreditor Agreement as
modified hereby.

[Remainder of page intentionally left blank.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as First Priority
Representative for and on behalf of the First Priority Secured Parties By:   /s/
TERESA PETTA  

Name: TERESA PETTA

Title:   VICE PRESIDENT

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties By:   /s/ Joshua G. James  

Name: Joshua G. James

Title:   Assistant Vice President

 

Signature Page to First Amendment to Intercreditor Agreement



--------------------------------------------------------------------------------

PULITZER INC. By:   /s/ Carl G. Schmidt Name: Carl G. Schmidt Title:   Treasurer

ST. LOUIS POST-DISPATCH LLC By:    PULITZER INC., Managing Member    By:   /s/
Carl G. Schmidt    Name: Carl G. Schmidt    Title:   Treasurer

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

NAPA VALLEY PUBLISHING CO.

PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC.

PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

SANTA MARIA TIMES, INC.

SOUTHWESTERN OREGON PUBLISHING CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

By:   /s/ C. D. Waterman III Name: C. D. Waterman III Title:   Secretary

 

Signature Page to First Amendment to Intercreditor Agreement



--------------------------------------------------------------------------------

FAIRGROVE LLC By:   

ST. LOUIS POST-DISPATCH LLC,

Managing Member

By:    PULITZER Inc., Managing Member    By:   /s/ C. D. Waterman III    Name:
C. D. Waterman III    Title:   Secretary

AMPLIFIED DIGITAL, LLC

STL DISTRIBUTION SERVICES LLC

SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By:    PULITZER INC., Managing Member    By:   /s/ C. D. Waterman III    Name:
C. D. Waterman III    Title:   Secretary

 

Signature Page to First Amendment to Intercreditor Agreement